DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,136,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are more broadly drafted and therefore anticipated by the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,11,12,15,18,19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyson et al. (US 6,553,612).
Dyson et al. disclose a housing 12,42 with one or more of a controller, a sensor, and an automatic wheel assembly 14 operable in combination to sense a surrounding environment and to navigate about the surrounding environment to perform a surface cleaning operation without continuous human input; a suction nozzle 22; a suction motor and a fan assembly 50 operable to generate an airflow through the vacuum Claim 1
The cylindrical wall 62,72 includes a first end and a second end, the longitudinal axis extending through the first end and the second end, and wherein the axis of rotation extends through the first end and the second end of the cylindrical wall (see figs. 1 and 6). Claim 2
The longitudinal axis of the cyclonic separator 52 is coaxial with the axis of rotation of the motor and fan assembly 50 (see figs.1 and 6). Claim 4
The cyclonic separator 52 is removably connected to the suction source (col.2, lines 29-33). Claim 11
The cyclonic separator 52 further includes a first end wall located at the first end of the cylindrical wall 62, and wherein a clean air outlet extends through the first end wall of the cyclonic separator 52 (see image below). Claim 12


    PNG
    media_image1.png
    231
    536
    media_image1.png
    Greyscale


A dirty air inlet 58 is adjacent the first end of the cylindrical wall 62 (see image above). Claim 15
Further comprising a battery 46 that provide power to the suction motor 50, wherein the battery 46 is removable from the autonomous vacuum cleaner to facilitate recharging the battery 46 (col.4, ln.24-41). Claim 18
Further comprising a brush roll 26 adjacent the suction nozzle 22. Claim 19
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10,14,17 are rejected under 35 U.S.C. 103 as being unpatentable over Dyson et al. (US 6,553,612) in view of Conrad (US2010/0229335).
Dyson does not disclose a filter between the separator 52 and the motor/fan assembly 50. Conrad discloses a vacuum cleaner having a cyclonic separator and a pre-motor filter 162 in between to remove any remaining particles prior to the air entering the motor (para. 0068). Accordingly, it would have been obvious to one skilled in the art to provide a filter between the separator 52 and the motor/fan assembly 50 in Dyson et al. since it is common to use a known technique, as taught in Conrad, to improve a similar device of a robotic cleaner in Dyson et al. Claim 10
Dyson et al. also does not disclose a perforated tube as defined in claims 14 and 17. Conrad discloses a vacuum cleaner using a cyclonic separator 122 having an assembly 182 within the cyclone wall 142, the assembly 182 equipped with screens around the legs (para. 0055), the assembly 182 being removable from the cyclone 122 (see fig.5), the assembly extending from a first end wall of the cyclone 122 and forming the clean air outlet (para.0054). Accordingly it would have been obvious to one skilled in the art to substitute one known element (cyclone separator 122 with screen assembly 182 in Conrad) for another (separator 52 in Dyson et al.) to yield predictable results, namely separation of dust from air. Claims 14,17
20 is are rejected under 35 U.S.C. 103 as being unpatentable over Dyson et al. (US 6,553,612) in view of Hussey et al. (US2010/0037418).
Dyson et al. is silent  as to a brushroll rotating in a reverse direction when the cleaner is moving in a reverse direction. Hussey et al. discloses a robotic cleaner which has the capability of reversing the brushroll while moving the cleaner in a reverse direction to eject debris which is clogging the suction inlet (para. 0122, 0124). Accordingly, it would have been obvious to one skilled in the art to configure the cleaner in Dyson et al. with the capability of rotating the brushroll in reverse when the cleaner moves in the reverse direction in order to eject any debris jamming the suction inlet, as taught in Hussey et al. Claim 20
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/David Redding/           Primary Examiner, Art Unit 3723